Citation Nr: 1639694	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in part, denied service connection for heart problems.

In February 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  That VLJ is no longer with the Board, and in February 2016, the Veteran was notified that he may testify at a new hearing before a different VLJ, or he may proceed with a decision based on his previous testimony.  He was also informed that if he did not respond to the letter with 30 days, the Board would proceed with a decision.  To date, the Veteran has not responded.

The claim for service connection for a heart disability was remanded for additional development in December 2014, and now returns to the Board for further review.


FINDING OF FACT

A heart disability was not incurred in service or within one year of service, is not due to herbicide exposure, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran has presented, or the Board has otherwise considered, several theories of entitlement for service connection for the Veteran's heart disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Here, the Veteran has been diagnosed with coronary artery disease.  See November 2003 VA Treatment Records; March 2015 VA Examination.  Therefore, a current disability has been established.  However, the evidence is against a finding that the condition was incurred in service.  Service treatment records are negative for any complaints, treatment, or diagnoses of a heart condition, and the Veteran's December 1968 separation examination was normal.

Notably, a chest x-ray taken during this separation examination noted "calcification in the left apex."  The Board remanded the claim to obtain a VA opinion addressing whether this finding was some indication of a heart condition.  However, a March 2015 VA opinion clarified that the x-ray referred to the lungs, not the heart.  The examiner noted that a CT scan of the chest in January 2004 found stable granulomas in the lungs, with normal heart findings.  He further stated that calcified granulomas were very common asymptomatic findings in the general population, and that the service treatment records were otherwise silent for a cardiac condition.  Therefore, the evidence supports the conclusion that a heart condition did not have its onset in service.

Notably, coronary artery disease is among the conditions listed as "chronic" in 38 C.F.R. § 3.309(a).  Claims for such chronic conditions benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  However, the Veteran has not asserted that he experienced continuous symptoms of a heart condition in service.  Rather, he testified during his hearing that he had no heart problems during service, and that the condition started only after he developed diabetes.  See February 2014 Hearing Transcript at 10.  Consistent with that history, the Veteran denied any symptoms of chest pain or shortness of breath during his 1968 separation examination.  
 As noted above, however, coronary artery disease was not specifically established during service.

The Board has also considered whether service connection is warranted based on exposure to herbicides in service.  Coronary artery disease, as a form of ischemic heart disease, is among those diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, as noted in the Board's December 2014 decision, herbicide exposure has not been established for this Veteran.  Although the Veteran reported serving in or near the demilitarized zone (DMZ) in Korea where herbicides were used, a January 2010 memo from the Joint Services Records Research Center (JSRRC) found that the Veteran was stationed at Camp Santa Barbara, which was not located in an area that was exposed to herbicides.  Therefore, service connection for a heart disability due to herbicide exposure is not appropriate.

Finally, the Veteran has asserted that his heart disability is secondary to his diabetes mellitus.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  However, the Board previously determined in its December 2014 decision that that diabetes itself was not service-connected, and therefore a heart condition cannot be service-connected as secondary to diabetes.

The preponderance of the evidence is against finding that the Veteran has a heart condition etiologically related to service or a service-connected condition.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an October 2006 letter prior to the initial adjudication of his claim, and he has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's heart condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for a heart disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


